        Case 7:16-cr-00786-NSR Document 321 Filed 11/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               11/19/2020

 UNITED STATES OF AMERICA

              - v. -
                                                       16 Cr. 786 (NSR) -01
 BRUCE LEWIS,

                       Defendant.


  WHEREAS, defendant Bruce Lewis, through his attorney, Domenick Porco, Esq.,

has moved for a reduction in his sentence, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

(Docket Entry 304 (the “Motion”)); and

  WHEREAS, on or about August 5, 2019, Lewis filed a notice of appeal from his

judgment and conviction, which appeal is currently pending; and

  WHEREAS, a defendant’s filing of a notice of appeal divests this Court of jurisdic-

tion over any issues raised on appeal—including the defendant’s sentence—until the

appeal is resolved; and

  WHEREAS, Lewis agrees that, in light of his pending appeal, this Court is without

jurisdiction to resolve the Motion; and

  WHEREAS, the Court finds that it lacks authority to grant the Motion because of

an appeal that has been docketed and is pending; and

  WHEREAS, the parties agree that, in light of Lewis’s age, certain of Lewis’s medi-

cal conditions, and the unique circumstances of Lewis’s case, the Motion raises a “sub-

stantial issue,” as that term is defined in Federal Rule of Criminal Procedure 37(a)(3);

 IT IS HEREBY ORDERED that the Motion is denied without prejudice for lack of
        Case 7:16-cr-00786-NSR Document 321 Filed 11/20/20 Page 2 of 2




  jurisdiction; and

  IT IS HEREBY FURTHER ORDERED that the Court finds that, in light of Lewis’s

age, certain of Lewis’s medical conditions, and the unique circumstances of Lewis’s

case, the Motion raises a “substantial issue,” as that term is defined in Federal Rule

of Criminal Procedure 37(a)(3); and

  IT IS HEREBY FURTHER ORDERED that, in light of this Order, the conference

in this matter scheduled for November 20, 2020, is hereby cancelled as it is moot.

The Clerk of the Court is requested to terminate the motion at ECF No. 278.


  Dated: White Plains, New York        SO ORDERED.
         November 19, 2020


                                       ________________________________________
                                       THE HONORABLE NELSON S. ROMÁN
                                       UNITED STATES DISTRICT JUDGE




                                          2
